DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 10/19/2021 (“Amendment”). Claims 9-16 and 18-28 are currently under consideration. The Office acknowledges the amendment to claim 9, as well as the cancellation of claim 17.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, these claims merely repeat a feature already recited in the independent claim 9. Therefore, they are not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16, 18, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0238872 (“Schwager”) in view of US Patent 4,964,409 (“Tremulis”).
Regarding claim 9, Schwager teaches [a] catheter and guide wire assembly for measurement of blood pressure in a living body (the assembly including a shaft 110 and a wire 130 as shown in Fig. 1. ¶ 0065 describes pressure measurement in a hollow organ), comprising components of dimensions (Fig. 1), including a tubular shaft (Fig. 1, proximal portion 111), a tubular extension (Fig. 1, distal portion 115), a helical coil (Fig. 1, wire coil 150), a distal tip (Fig. 1, tip 170) and a core member (Fig. 1, core wire 130), wherein the tubular shaft has an open proximal end (as shown at the left end of Fig. 1. Also see e.g. ¶ 0066, describing introduction of fluid, which requires a proximal opening) and a distal end, the distal end of the tubular shaft being connected to a proximal end of the tubular extension (as shown in Fig. 1 and described in ¶ 0088), the tubular extension having a distal end connected to a proximal end of the permeable helical coil (as shown in Fig. 1 and described in ¶ 0089), the helical coil having a distal end secured in the distal tip (as shown in Fig. 1 and described in ¶ 0090), wherein the core member is attached in a distal portion of the tubular shaft (as shown in Fig. 1 and described in ¶ 0094) and extends through the distal portion and through the tubular extension and the helical coil and is secured in the distal tip (as shown in Fig. 1 and described in ¶ 0094), …, wherein an interior of said catheter and guide 
Schwager does not appear to explicitly teach wherein said catheter and guide wire assembly has an outer diameter of about 0.36 mm. Schwager also does not appear to explicitly teach wherein the dimensions of each component are chosen such that a sum of the flow resistances of said different sections is less than about 1.0×106 mm−3, where the flow resistance of the interior of the tubular shaft is calculated as the length of this section divided by the fourth power of the inner diameter of the section and the flow resistances of the interiors of the distal portion of the tubular shaft and the tubular extension, respectively, are calculated as the respective length of the section divided by the fourth power of the respective inner diameter of the section minus 0.7 times the respective outer diameter of the core member in the section. Schwager further does not appear to explicitly teach wherein the proximal end of the distal region has a total bending resistance, defined as the sum of the products of modulus of elasticity and moment of inertia of the core member and the tubular extension, of 3 to 13 Nmm2 (although ¶ 0016 of Schwager does describe the ability to specifically tailor the elasticity of this portion to improve the insertability and controllability of the guide wire).
Tremulis teaches, in col. 4, lines 41-63, that typical dimensions of an assembly like the one in Schwager include:
length of main tubular shaft: 120 to 160 cm, which includes e.g. 1200 mm;

inner diameter of main tubular shaft: 0.007 to 0.013 inches, which includes e.g. 0.28 mm;
length of tubular extension: 25-45 cm, which includes e.g. 250 mm;
outer diameter of tubular extension: 0.0065 to 0.0125 inches, which includes e.g. 0.32 mm;
inner diameter of tubular extension: 0.0035 to 0.0085 inches, which includes 0.22 mm; 
core member length: 25 to 45 cm, which includes e.g. 250 mm; 
taper of core member: 2 to 6 cm, which includes e.g. 60 mm (resulting in a non-tapered portion of 190 mm);
diameter of core member main portion: 0.004 to 0.012 inches, which includes e.g. 0.14 mm; and
smallest size of core member taper: 0.0015 to 0.004 inches, which includes e.g. 0.04 mm.
Tremulis does not explicitly teach how much the core member overlaps the distal end of the tubular shaft. However, it is evident from FIG. 1 and from these given dimensions that the overlap is in the range of only a few centimeters. Therefore, it would have been a matter of obvious design choice to use an overlap of the core member with the distal end of the tubular shaft of e.g. 20 mm. It would have been obvious to make the length of the tubular extension shortened to e.g. 230 mm (instead of 250 mm) as a matter of routine optimization, it being known that the length is a results-effective variable that changes flow resistance according to the formula below, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Using these dimensions for the assembly of Schwager and calculating the flow resistances as claimed (170/(.22-(.7*.14))^4 + 60/(.22-(.7*.04))^4 + 20/(.28-(.7*.14))^4 + 1180/(.28)^4, where 170 is the length of the non-tapered portion of the core member included in the tubular extension, 60 is the length of the tapered portion of the core member included in the tubular extension, 20 is the length of the overlap, and 1180 is the remaining length of the shaft), this gives a value for the sum of flow resistances of 1.0x106 mm-3 (core member diameters larger than 0.04 mm would also work, e.g. a diameter of 0.07 mm at the point the core member exits the tubular extension). Using these dimensions for the assembly of Schwager and calculating the total bending resistance (with data on modulus of elasticity taken from Applicant’s Table 4, since Tremulis: col. 4, lines 30-40 indicate that the same materials are used 4-d4)/64, verified against Applicant’s Table 4), the total bending resistance is (π *(.14^4)/64)*193000+(π *(.32^4-.22^4)/64)*2500=4.6 Nmm2, where the proximal end of the distal region is before the core member begins to taper. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dimensions taught by Tremulis for the assembly of Schwager, since they are typical dimensions that would allow the assembly to be used for coronary applications (Tremulis: col. 4, lines 41-44), which balance stiffness for pushability and flexibility for navigation (Schwager: ¶¶s 0002 and 0003; Tremulis: col. 3, lines 24-29). 
Regarding claim 10, Schwager-Tremulis teaches all the features with respect to claim 9, as outlined above. Schwager-Tremulis further teaches wherein the proximal end of the distal region has a total bending resistance of 5 to 8 Nmm2 (as above, 4.6 Nmm2 is 5 Nmm2).
Regarding claims 11 and 12, Schwager-Tremulis teaches all the features with respect to claim 9, as outlined above. Schwager-Tremulis further teaches wherein the distal end of the distal region has a total bending resistance, defined as the sum of the products of modulus of elasticity and moment of inertia of the core member and the tubular extension, of 0.95 to 6 Nmm2, wherein the distal end of the distal region has a total bending resistance of 1 to 3 Nmm2 ((π *(.12^4)/64)*193000+(π *(.32^4-.22^4)/64)*2500=2.96 Nmm2, which is within the claimed range. Note that this only requires tapering the core member to 0.12 mm, where a much more significant taper is possible as indicated by the minimum size of 0.04 mm.
Regarding claims 13, 14, 20, and 21, Schwager-Tremulis teaches all the features with respect to the corresponding claims 9 and 11, as outlined above. Regarding claims 13 and 14, Schwager-Tremulis further teaches wherein the proximal region has a total bending resistance, defined as the sum of the product of modulus of elasticity and moment of inertia of the tubular shaft, of 65 to 124 Nmm2, wherein the proximal region has a total bending resistance of 95 to 110 Nmm2 ((π *(.36^4-.28 ^4)/64)*193000=101 Nmm2).
Claims 20 and 21 are rejected in like manner.
Regarding claims 15, 16, and 22-25, Schwager-Tremulis teaches all the features with respect to the corresponding claims 9, 11, and 13, as outlined above. Regarding claims 15 and 16, Schwager-Tremulis further teaches wherein the middle of the tip region has a bending resistance, defined as the product of modulus of elasticity and moment of inertia of the core member, of 0.01 to 0.95 Nmm2, wherein the middle of the tip region has a bending resistance of 0.02 to 0.12 Nmm2 ((π *(.04^4)/64)*193000=0.02 Nmm2, where the core member is tapered down to 0.04 mm).
Claims 22-25 are rejected in like manner.
Regarding claim 18, Schwager-Tremulis teaches all the features with respect to the corresponding claims 9, as outlined above. Schwager-Tremulis further teaches wherein the sum of the flow resistances is less than about 0.7×106 mm−3 (100/(.22-(.7*.14))^4 + 60/(.22-(.7*.04))^4 + 20/(.28-(.7*.14))^4 + 1180/(.28)^4=0.7×106 mm−3, the length of the tubular extension being shortened to e.g. 160 mm as a matter of routine optimization, it being known that the length is a results-effective variable that changes flow resistance according to the formulas shown, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claims 26-28, Schwager-Tremulis teaches all the features with respect to the corresponding claims 11, 13, and 15, as outlined above, and further teaches wherein the sum of the flow resistances is less than about 1.0×106 mm−3, as already outlined above with respect to claim 9.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager-Tremulis in view of International Application Publication WO 2009/120679 (“Robinson”).
Regarding claim 19, Schwager-Tremulis teaches all the features with respect to claim 9, as outlined above. Schwager-Tremulis does not appear to explicitly teach wherein the inner lumen has walls which have an anti-thrombogenic surface.
Robinson teaches a catheter device coated on its interior surface with an anti-thrombogenic agent (¶ 0010). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the inner lumen walls of the assembly of the combination with an anti-thrombogenic agent, as in Robinson, for the purpose of helping to avoid thrombosis and the development of embolisms, thereby increasing safety for the patient (Robinson: ¶¶s 0004-0006).

Response to Arguments
Applicant’s arguments filed 10/19/2021 have been fully considered, but they are not persuasive. 
As an initial matter, it is observed that the majority of the arguments are directed to specific dimensions chosen by the Examiner, all except for one of which are within ranges contemplated by the art. The rejections under 35 USC 103 are based on the fact that it would have been obvious to select a workable combination from these ranges as a matter of optimizing stiffness and flexibility for coronary applications (Schwager). Applicant argues against this selection of dimensions based on other dimensions (e.g. a minimum total length of 1650 mm, a particular wall thickness, etc.). However, because the claims do not include any dimensions except for an outer diameter of the catheter and guide wire assembly, the selection of dimensions described in Tremulis would simply have been a matter of optimization, as motivated by Schwager, and since the dimensions (e.g. the length of the tubular extension) are results-effective variables. I.e., because the claims do not include any specific dimensions, the arguments against the Office’s chosen dimensions (which, again, are taught by Tremulis) have little weight. The claims are not limited to a minimum length of e.g. 1650 mm, a minimum wall thickness of at least 0.09 mm, etc. Therefore, optimization would have been obvious as already indicated. Further, the only variable for which a “routine optimization” argument was made was the length of the tubular extension. The prior art contemplates a length of 250 mm. Optimizing the length to e.g. 230 mm, which value is very close to that disclosed in the art, would have been routine, for the purpose of achieving the desired balance of stiffness and flexibility. Further still, claim 9 contemplates a total flow resistance of “about” 1.0×106 mm−3
In response to the specific argument that the Office appears to purposely be selecting dimensions that read on the claim, such is both necessary because the claim does not include specific dimensions and permissible because the art actually teaches the dimensions chosen.
In response to the argument regarding a minimum total length of e.g. 1650 mm, not only is this not claimed, but the Office does not accept that shorter lengths could not be chosen. I.e., it has not been established that a total length of e.g. 1400 mm would not be clinically useful. Indeed, it may be desirable to make a catheter of a shorter length for children or a variety of other applications. Tangentially, it is noted that the claimed assembly is not limited to delivering stents. 
In response to the arguments regarding wall thickness, the combination uses a wall thickness of 0.08 mm, which is very close to Applicant’s 0.09 mm (Table 4). It is unclear how this 0.01 mm extra thickness prevents the shaft from collapsing.
In response to the arguments regarding a stepwise reduction vs a taper, it is submitted that making it a taper, as in Schwager, would result in numbers even closer to the claimed flow resistance. I.e., the entire 170 mm “non-tapered” portion of the core member need not actually be non-tapered. Instead, it could gradually decrease from 0.14 mm. This would reduce the flow resistance along the 170 mm length of the tubular extension. Then for the 60 mm “tapered” portion, it could continue tapering down to a diameter of e.g. 0.07 mm, with the diameter of 0.04 mm achieved at the tip of the core member. There is nothing requiring the diameter at the end of the 60 mm portion to be 0.09 mm, as argued by Applicant (the length of the helical coil is not claimed, the taper need not be uniform or need not start in the 60 mm portion, etc.). Using the above allowable dimensions, a flow resistance of 1.0×106 mm−3 is achieved ((170/(.22-(.7*.14))^4 + 60/(.22-(.7*.07))^4 + 20/(.28-(.7*.14))^4 + 1180/(.28)^4). 
It is submitted that no persuasive argument has been presented against shortening the length of the tubular extension even more, which makes the flow resistance of less than 1.0×106 mm−3 even more achievable. Tremulis does not teach that the distal end of the tubular shaft shall not be closer than 250 mm to the distal tip. It simply teaches an exemplary range for the tubular extension. Moreover, there are a wide variety of patients for which a pressure catheter may be used. These patients may have large aortic arches while also being shorter than average in height. Further, even with a tubular extension of e.g. 160 mm (and a helical coil of 30 mm, which again, need not be assumed and is not claimed), it is submitted 
In response to the arguments regarding the joint between the tubular shaft and the tubular extension, the arguments are not persuasive at least because the joint has not been claimed (i.e., there is no detail that e.g. heat shrink is used). Further, the art contemplates overlap joints, joining in abutment, and other types of joints. It remains unclear why the joint in Fig. 1 of Tremulis is “not manufacturable.” The core member at that portion would only have a diameter of 0.14 mm, with an inner diameter of 0.28 mm for the shaft, thus leaving sufficient room. 
As such, all claims remain rejected in light of the prior art.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791